Case 19-12117 Doc 21 Filed 08/20/19 Entered 08/20/19 15:02:42 Main Document Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA
                               NEW ORLEANS DIVISION



       IN RE:                                                    )
                                                                 )
       RONALD H. PATRON, JR.                                     ) CHAPTER 7
       BOBBIE J. PATRON                                          )
                                                                 )
                                                                 ) CASE NO.: 19-12117
                       Debtor(s)                                 )
                                                                 )

                                   MOTION FOR RELIEF FROM STAY

          NOW INTO COURT, through undersigned counsel, comes TD Auto Finance, LLC
   (“TDAF”), a secured creditor of the Debtor(s), Ronald H. Patron, Jr. and Bobbie J. Patron, which
   respectfully represents that:
          1.      TDAF holds a secured interest in 2016 Ram 1500, VIN #
  1C6RR6GT8GS147351. TDAF attaches hereto and incorporates herein as Exhibit "A" all
  security documents affecting its collateral.
          2.      The Debtor(s) has not redeemed the property and has not reaffirmed the debt.
          3.      The Debtor(s) is contractually due for the April 25, 2019 and subsequent
   payments.
          4.      The Debtor(s) is currently in default in the approximate amount of $1,917.08
   excluding late fees, attorney fees, and other miscellaneous fees.
          5.      The NADA wholesale value of the vehicle is $20,250.00, a copy of which is
   attached and incorporated herein as Exhibit "A". The payoff balance due and owing TDAF is
   $22,812.61.
          6.      The value of TDAF's collateral, the property described above, is
   depreciating daily as a result of the deteriorating condition of the above described property, and
   the Debtor(s) are providing no protection of TDAF's interest in the described property.
          7.      TDAF is stayed from enforcing its secured claim and repossessing the above
   described property as a result of the automatic stay.
          8.      If the stay is not lifted and TDAF is not permitted to foreclose under its secured
   interest as hereinabove set forth, it will suffer irreparable injury, loss and damage.
          9.      Pursuant to 11 U.S.C. §362 (d)(1) and § 362(d)(2), sufficient cause exists for the
   terminating of the automatic stay as to TDAF, its collateral and the proceeds thereof.
Case 19-12117
         10.  Doc  21 Filed
               Further, TDAF08/20/19 Entered
                              shows that if the 08/20/19    15:02:42
                                                stay is lifted        Main
                                                               Debtor(s)    Document
                                                                         should be orderedPage  2 of 2
                                                                                           to take
   all action necessary to return the secured collateral to TDAF.
           11.     Should TDAF exercise its rights to repossess and sell or otherwise liquidate the
   subject vehicle pursuant to this Order or any subsequent Order for Relief from Stay, TDAF shall
   have the right to file an amended Proof of Claim (within 90 days of) after the sale of the vehicle
   for any deficiency balance remaining and such balance is to be paid and treated as an unsecured
   claim under the liquidating case. TDAF maintains this right in the event that this case should
   convert to a subsequent chapter.
           12.     TDAF requests that this Court enter an Order directing the Trustee and/or the
   Debtor(s) to deliver immediate possession of the vehicle to TDAF or its designee, and TDAF
   further requests that the provisions of Rule 4001(a)(3) of the Federal Rules of Bankruptcy
   Procedure be waived.
          WHEREFORE, TD AUTO FINANCE, LLC prays that it be granted relief from the
   automatic stay instituted in the above captioned matter with respect to its secured interest in the
   property described above; that it be authorized to take such proceedings as in its discretion it
   deems adequate to protect its interest in the property; TDAF further prays that Debtor(s) be
   ordered to take all action necessary and appropriate to return the secured collateral to TDAF and
   at TDAF's option, to transfer title of the secured collateral to TDAF by executing a Dation en
   Paiement, that the provisions of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure
   be waived, that TDAF's right to a deficiency claim be preserved as set forth above and for all just
   and equitable relief.

                                                Respectfully submitted,

                                                        RICHARD A. ROZANSKI, APLC

                                                        By: /s/ Richard A. Rozanski
                                                        Richard A. Rozanski 22583
                                                        P.O. Box 13199
                                                        Alexandria, LA 71315-3199
                                                        (318)445-5600

   ATTORNEYS FOR TD Auto Finance, LLC
   Of Counsel:
   EVANS PETREE PC
   1715 Aaron Brenner Drive, Suite 800
   Memphis, TN 38120
   (615)567-8161
